Appeal from the Supreme Court of Alabama.

Per Curiam:

The appeal herein is dismissed (1) for the want of a substantial federal question, Missouri v. Lewis, 101 U. S. 22, 30, 31; Gardner v. Michigan, 199 U. S. 325, 333, 334; Fort Smith Light Co. v. Paving District, 274 U. S. 387, 391; Ohio v. Akron Park District, 281 U. S. 74, 81; (2) for the want of a properly presented federal question, Citizens’ Savings Bank v. Owensboro, 173 U. S. 636, 643; New York v. Kleinert, 268 U. S. 646, 650; White River Co. v. Arkansas, 279 U. S. 692, 700. The motion for leave to proceed further in forma pauperis is denied.